Citation Nr: 0306188	
Decision Date: 03/13/03    Archive Date: 04/08/03	

DOCKET NO.  99-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of stroke, 
cardiovascular disease, and hypertension, to include as 
secondary to the effects of taking Indocin for service-
connected right knee and back disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his transfer to the temporary disability retired list in 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the VARO in Fargo.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's hypertension and cardiovascular disease are 
attributable to his many years of active service.  

3.  Cerebrovascular disease, if present, was not present in 
service or for years thereafter, and is not shown to be 
related to medication taken for service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension and cardiovascular disease 
were incurred during his active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309 (2002).  

2.  The veteran does not have cerebrovascular disease which 
was incurred in active service either directly or 
presumptively, and it is not shown to be proximately due to 
or the result of medication taken for service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
a well-grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, the 
VCAA defines the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a favorable decision on the claim, to the 
extent possible, have been accomplished.  

Through the 1998 rating decision, the statement of the case, 
and supplemental statements of the case, to include one in 
January 2002, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefits sought, the evidence which would substantiate 
the claim, and the evidence that has been considered in 
connection with the appeal.  Moreover, the veteran had the 
opportunity to provide testimony at a hearing before a 
hearing officer at the VARO in Fargo in September 2001.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  In 
view of the foregoing, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran has served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease, to include 
hypertension, and/or cerebrovascular disease becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

"A veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "the 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
affirmed sub nom.  Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert. denied, 1999 S. Ct. 404 (1998).  

With this in mind, the Board finds initially that the veteran 
has been diagnosed with coronary artery disease and 
hypertension.  Hence, there is a heart disorder for which 
service connection may be granted.  Recent examination 
accorded the veteran by VA in December 2002 questioned 
whether the veteran had cerebrovascular disease.  That 
disorder was not diagnosed at the time of the examination, an 
examination which was based on review of the entire claims 
file by a physician's assistant and a VA physician, as well 
as a neurologist.  The health care professionals who reviewed 
the claims file in December 2002 opined that there was 
"ample" evidence that the veteran had hypertension dating 
back at least as far as August 1961, a time when he was on 
active service.  The undersigned notes that there were 
abnormal blood pressure readings taken during service and 
abnormal readings taken in the years following service 
discharge.  The determination by the health care 
professionals in December 2002 was based on a review of the 
entire claims folder and is probative and persuasive in 
finding that the veteran has hypertension which is 
attributable to his over 20 years of active service.  

However, with regard to the cerebrovascular disease, the 
Board finds that the probative weight of the evidence is 
against a finding that it was incurred in or aggravated 
during the veteran's years of active service.  There is no 
competent evidence of record showing that the veteran has 
cerebrovascular disease.  If such condition were present or 
if it becomes manifest in the future, it would be entitled to 
service connection as secondary to hypertension, but in the 
absence of current medical evidence of such disease, service 
connection is not warranted for cerebrovascular disease.  

The veteran and his representative also assert that 
medication the veteran took for his service-connected right 
knee and back disabilities caused him to develop 
cerebrovascular disease.  In this regard, a review of the 
service medical records reflects no complaints or 
abnormalities indicative of cerebrovascular disease. 

The post service medical records include an October 1976 
statement from Thomas B. DeClerk, M.D., to the effect that 
the veteran had been under his care for severe degenerative 
arthritis.  The veteran had been treated for a nervous 
condition that had developed after taking Indocin prescribed 
by another physician.  The physician stated that since taking 
the Indocin, the veteran had had a definite loss of 
coordination, some memory lapses, and difficulty with speech 
stuttering and stammering.  

Additional records include the report of an October 1995 
cardiac catheterization done at a service department 
facility.  It was indicated the veteran had a history of 
myocardial infarction in 1988 and a questionable history of 
another myocardial infarction in 1991.  Family history was 
remarkable for coronary artery disease in both the veteran's 
father and mother.  The veteran's own past medical history 
was remarkable for problems which included hypertension.  
Notation was made that he was allergic to Indocin which had 
apparently caused the cerebrovascular accident.  

Additional medical evidence includes a report of a general 
medical examination accorded the veteran by VA in April 1997.  
The veteran was given diagnoses which included hypertension 
which was reported as not being due to the veteran's service-
connected knee and spine disorders.  Also diagnosed was 
coronary atherosclerosis, with a history of myocardial 
infarction.  It was noted this was not due to the service-
connected knee and spine conditions.  Another diagnosis made 
was "no stroke found."  

In a September 2000 communication William S. Fitterman, D.O., 
stated that while he could not attest to events and 
circumstances which occurred in 1975 to the veteran, since he 
was not there and was not privy to documentation from that 
period, as to whether or not damage to the central nervous 
system could occur with the use of Indomethacin under 
circumstances described by the veteran, he believed that it 
was "possible and plausible" that this did occur.  The 
physician stated that he could not refer to the veteran's 
symptoms directly, since the records were not available to 
him.  He noted that the records which he had been provided 
had a gap covering the years between 1974 and the 1980's.  He 
stated that what he had been able to uncover was the veteran 
had been regarded as having had and currently having an 
allergy to Indomethacin.  In noting that it was not his job 
to address the veteran's reports of signs or symptoms, 
ailments and illnesses since service, he stated he believed 
his task was to address whether or not a reaction to a drug 
could cause long-lasting problems.  

Of record is a November 2000 communication from the National 
Personnel Records Center in St. Louis indicating that an 
extensive search for medical records for the Navy Memphis 
Regional Hospital in Millington, Tennessee, covering the 
years between 1972 and 1978 failed to locate any medical 
records for the veteran. 

Additional evidence includes a report of a medical 
examination given the veteran by VA in May 2001.  The veteran 
stated that he had had hypertension diagnosed years before he 
took Indocin, but never received treatment for it.  The 
examination resulted in a diagnosis of status post 
"dysfunctional, frozen" right arm in 1975.  It was noted 
current examination was within normal limits, with suddenly 
decreased motion.  The physician's assistant stated it was 
"less than likely" that the veteran had a stroke in 1975.  
Problems encountered were reported as slurred speech and a 
frozen arm.  The individual stated it was possible the 
veteran had a transient ischemic attack at the time which 
might have been related to Indocin ingestion, but he added 
there were no residuals as far as speech was concerned.  The 
etiology for the frozen right arm and shoulder was unclear, 
but the individual noted the veteran had regained full or 
almost full motion of the right upper arm with intact 
sensation.  There was residual weakness of the arm according 
to the veteran, but this was not found on current 
examination.  

The physician's assistant stated later that day that it was 
"less than likely" that the veteran's cardiovascular disease 
had any relationship to Indocin administration in 1975.  
Coronary artery bypass grafting took place 24 years later and 
there was no documentation linking the Indocin to the 
veteran's heart condition.  He added it was "less than 
likely" that the hypertension was related to Indocin 
ingestion in 1975.  It was noted that hypertension was noted 
before the Indocin incident.  

Also of record is testimony given by the veteran at a hearing 
at the RO in September 2001.  The veteran stated that after 
taking Indocin in 1975, he was unable to speak, had loss of 
coordination, and had memory loss.  He testified he had had 
no problems of a similar nature prior to that time.  He 
recalled that he stopped taking the Indocin after four days.  
He also testified that currently he did not have any problems 
with speech, but he did have ongoing problems with short-term 
memory.  

The veteran was accorded another examination by VA in 
December 2002.  History was reviewed with the veteran and he 
reported various information for the examiner.  He stated he 
had undergone an angioplasty in 1997.  He underwent five-
vessel coronary artery bypass grafting in February 1999, and 
had an angioplasty with stint placement in March 2002.  He 
noted that while he had high blood pressure first indicated 
around 1958, he was not placed on any hypertensive medication 
until about 1988. 

The claims file was reviewed by a physician's assistant, a VA 
physician, and a neurologist in December 2002.  The veteran 
was given diagnoses of: coronary artery disease with a 
history of myocardial infarction status post coronary artery 
bypass grafting and status post angioplasty, times two; 
hypertension, controlled on medication; no evidence found for 
stroke.  

As to whether the veteran has cerebrovascular disease or 
cardiovascular disease, and if so, whether either or both had 
their onset during active service or within the first year 
following service discharge, they indicated their review of 
the records showed ample evidence of cardiovascular disease.  
They referred to coronary artery bypass grafting in 1999, and 
angioplasty and stenting in 1997 and 2002.  They stated, 
however, there was no evidence in the record of 
cerebrovascular disease with stroke, aside from that obtained 
historically regarding right arm weakness, pain and speech 
difficulty which apparently occurred at the time the veteran 
was on Indomethacin.  They noted that records specifically 
from that time seemed to be missing, although a CT scan after 
the fact was negative, as were a brain scan and 
electroencephalogram tracings.  They further noted that all 
of this happened outside of the one-year period following 
service discharge.  

As to whether it is as likely as not that hypertensive or 
arteriosclerotic cardiovascular disease or cerebrovascular 
disease, if present, was attributable to the effects of 
taking Indocin for service-connected right knee and back 
disabilities, a review of the medical literature, review of 
the claims file, and review with the neurologist, there is no 
evidence to support the contention that Indomethacin caused 
the veteran's coronary artery disease or any cerebrovascular 
disease.  They stated Indomethacin use had not been shown to 
be a causative factor or risk factor for development of 
either condition.  The issue of whether the veteran actually 
had a stroke, whether from thrombosis, embolism, mitral 
vascular disease, bleeding, or other cause, could be 
established by repeating a CT scan or magnetic resonance 
imaging of the brain.  They indicated that neuroanatomically, 
if the veteran indeed had a stroke affecting the right arm 
and speech, there should be a lesion in the distribution of 
the middle cerebral artery on the left side of the brain.  
They stated that while there was no evidence in the record 
that cerebrovascular disease or cardiovascular disease had 
its onset in service or within one year following service 
discharge, there was "ample" evidence that the veteran had 
hypertension dating back at least as far as August 1961.  

In view of the foregoing, the Board notes that the 
physician's assistant, the VA physician, and the VA 
neurologist who reviewed the claims file in December 2002 had 
access to all the veteran's records, including previous 
opinions and examinations.  They questioned whether the 
veteran ever even had a stroke.  Even if he had, it was their 
opinion that cerebrovascular disease did not have its onset 
for years following the veteran's discharge from active 
service.  The opinion from Dr. Fitterman in September 2000 
has been reviewed by the undersigned, but is not persuasive 
in light of the comments from the health care professionals 
who reviewed the entire file, to include his statement, and 
found no causal connection.  The osteopath noted on more than 
one occasion in his communication that he did not have access 
to the veteran's complete records.  Further, he noted there 
was a gap in the records between 1974 and the 1980's.  While 
he believed it was possible and plausible that central 
nervous system damage could occur with the use of 
Indomethacin under the circumstances described by the 
veteran, the contemporaneous records showed the veteran only 
took Indomethacin for several days and there is no 
confirmation of record to the effect that he ever really had 
a stroke.  He was also expressing a general opinion as to 
central nervous system damage, while the examiners who 
reviewed the file in December 2002 related specifically to 
the veteran's situation.  Accordingly, their opinions are 
afforded much greater weight.  Thus, based on a review of all 
the evidence of record, the Board finds that the evidence is 
against a claim for service connection for cerebrovascular 
disease, if present, on both a direct basis and on the theory 
that it developed secondary to medication taken for service-
connected disabilities.  

However, in the case of hypertension, as noted above, the 
veteran had elevated blood pressure readings taken on 
periodic occasions during his active service, and he has been 
diagnosed as having hypertension in the years following 
service discharge.  The health care professionals who 
reviewed his claims file in December 2002 expressed the 
opinion that they found "ample" evidence that the veteran had 
hypertension dating back at least as far as 1961, a time when 
he was on active service.  Accordingly, service connection 
for hypertension is in order. Service connection for 
cardiovascular disease is also in order, not because of  
medication for service-connected disability, but because of 
hypertension being an accepted factor in the production of 
arteriosclerosis.  The veteran had over 20 years of active 
service and it is reasonable to find that the hypertension 
which was noted by the health care professionals who reviewed 
the record to have been documented in 1961 was a key factor 
in the development of the veteran's cardiovascular disease.




ORDER

Service connection for cardiovascular disease, to include 
hypertension, is granted.  To this extent, the appeal is 
allowed.  

Service connection for cerebrovascular disease is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

